IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 18, 2009
                                     No. 09-30213
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

PETER PELTIER,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 6:96-CR-60016-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Peter Peltier, federal prisoner # 09259-035, appeals the district court’s
denial of 18 U.S.C. § 3582(c)(2) relief. Peltier is currently serving a sentence of
262 months for possession with intent to distribute cocaine base.
       In his challenge to the district court’s judgment, Peltier argues that United
States v. Booker, 543 U.S. 220 (2005), applies to proceedings involving
sentencing reductions under § 3582(c)(2) as it does in original sentencing
proceedings. He argues that although he was sentenced as a career offender

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30213

under U.S.S.G. § 4B1.1, the district court had discretion to reduce his sentence
under § 3582(c)(2).
      We review Peltier’s arguments de novo. See United States v. Doublin, 572
F.3d 235, 237 (5th Cir. 2009), cert. denied, 130 S. Ct. 517 (2009).        Section
3582(c)(2) permits the discretionary modification of a defendant’s sentence where
the sentencing range is later lowered by the Sentencing Commission, “if such a
reduction is consistent with the policy statements issued by the Sentencing
Commission.” United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir.
1997). Eligibility for consideration under § 3582(c)(2) is triggered only by an
amendment that lowers the applicable guidelines range. See U.S.S.G. § 1B1.10,
cmt. n.1(A) (2008).
      Peltier’s guidelines range was not derived from the quantity of crack
cocaine involved in the offense, but rather from his career offender status. The
district court thus was correct in concluding that a reduction was not permitted
under § 3582(c)(2). See § 1B1.10, cmt. n.1(A). We have rejected Peltier’s Booker
arguments. See Doublin, 572 F.3d at 238-39. “[T]he concerns at issue in Booker
do not apply in an 18 U.S.C. § 3582(c)(2) proceeding.” Id. at 238. Although the
Guidelines must be treated as advisory in an original sentencing proceeding,
Booker does not prevent Congress from incorporating a Guideline provision “as
a means of defining and limiting a district court’s authority to reduce a sentence
under § 3582(c).” Id. at 239 (internal quotation marks and citation omitted).
      AFFIRMED.




                                        2